UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 8, 2013 APPLE REIT TEN, INC. (Exact name of registrant as specified in its charter) Virginia 000-54651 27-3218228 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 814 East Main Street, Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Apple REIT Ten, Inc. (which is referred to below as the “Company” or as “we,” “us” or “our”) is filing this report in accordance with Item2.01 of Form 8-K. Item 2.01.Completion of Acquisition or Disposition of Assets. On November 8, 2013, through one of our indirect wholly-owned subsidiaries (the “purchasing subsidiary”), we closed on the purchase of three hotels.The sellers have no material relationship with us or our subsidiaries, other than through the purchase contracts and other related contracts.The table below describes the hotels: Hotel Location Franchise Number of Rooms Purchase Price Colorado Springs, Colorado Hampton Inn & Suites $ Franklin Cool Springs, Tennessee Courtyard Franklin Cool Springs, Tennessee Residence Inn TOTAL $ Our purchasing subsidiary assumed existing loans secured by these hotels. The hotels serve as collateral under the loans. The table below describes the loans: Hotel Location Franchise Outstanding Principal Balance (a) Interest Rate Maturity Date Colorado Springs, Colorado Hampton Inn & Suites $ % 7/6/2021 Franklin Cool Springs, Tennessee Courtyard and Residence Inn % 8/6/2021 TOTAL $ (a) All loans provide for monthly payments of principal and interest on an amortized basis. The purchase price for these hotels, less the assumed debt, was funded by borrowings under our $100 million revolving credit facility. As a result of the closings described above, all five closings have occurred under a series of purchase contracts executed on May 15, 2013. Additional information regarding the purchase contracts is set forth in our Form 8-K dated May 15, 2013 and filed with the Securities and Exchange Commission on May 17, 2013, which is incorporated herein by reference. All brand and trade names, logos or trademarks contained, or referred to, in this Form 8-K are the properties of their respective owners. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Apple REIT Ten, Inc. By: /s/ Glade M. Knight Glade M. Knight, Chief Executive Officer November 13, 2013
